                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDREW J. GONZALES,

             Plaintiff,

v.                                                         CV No. 18-573 CG/KRS

CITY OF HOBBS,

             Defendant.

                    ORDER QUASHING ORDER TO SHOW CAUSE
      THIS MATTER is before the Court on its Order to Show Cause, (Doc. 31), filed

April 3, 2010, and Plaintiff’s counsel’s response to the Order, (Doc. 32). The Court

ordered Plaintiff’s counsel to show cause why he failed to attend a scheduled telephonic

status conference on Tuesday, April 2, 2019. (Doc. 31). Plaintiff’s counsel explained he

missed the hearing due to calendaring issues. (Doc. 32).

      IT IS THEREFORE ORDERED that the Court’s Order to Show Cause, (Doc. 31),

is QUASHED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
